Exhibit 10.8

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the "Agreement") is entered into effective as of this 1st day of
October, 2001 (the "Effective Date"), by and between NaPro BioTherapeutics,
Inc., a Delaware corporation (the "Company"), and Gordon Link ("Executive").
Certain capitalized terms used in this Agreement have the meaning set forth in
Paragraph 17 of this Agreement.

 

RECITALS

 

A. WHEREAS, Executive is currently employed by the Company; and

 

B. WHEREAS, the Company desires to secure the continued services of Executive as
an employee of the Company, and to provide for certain compensation and benefit
arrangements for Executive in the event of Executive's termination of employment
under certain circumstances, and Executive is willing to enter into this
Agreement and perform such services.

 

TERMS AND CONDITIONS

 

In consideration of the respective covenants and agreements of the parties
contained in this Agreement, the parties agree as follows:

 

1. Employment Services. The Company hereby agrees to engage Executive, and
Executive hereby agrees to perform services for the Company, on the terms and
conditions set forth in this Agreement. During the Employment Period (as defined
below), the Company and Executive agree that Executive will serve as an
executive officer of the Company in the position of Vice President, Chief
Financial Officer; President, NaPro Genomics, and Treasurer, with the duties,
responsibilities and authority as set forth on Schedule A, or will have such
other executive title and such other executive duties, responsibilities and
authority as Executive and the Company may agree upon from time to time, and
will perform such services of an executive and administrative character to the
Company and its present or future Subsidiaries consistent with the duties of the
Company's other executive officers, as the Company's Board of Directors (the
"Board") may from time to time direct (the "Employment Services") or the Bylaws
of the Company may provide. The Employment Services shall commence upon the
Effective Date of this Agreement and terminate as provided in Paragraph 6 (the
"Employment Period").

 

2. Performance.

 

(a) Executive shall report to the Chief Executive Officer (or person acting in a
similar capacity if the Company has no Chief Executive Officer), and Executive
shall devote his best efforts and his full business time and attention (except
for permitted vacation periods) to the business of the Company and its
Subsidiaries; provided, however, that upon prior agreement by the Chief
Executive Officer, and subject to the terms of this Agreement, Executive may
engage in independent activities in areas unrelated to the Company's business or
the Company's actual or demonstrably anticipated business; and provided,
further, that no such independent activities shall materially detract from the
essentially full time commitment of Executive to the business and affairs of the
Company. Executive shall perform his duties and responsibilities to the best of
his abilities in a diligent, trustworthy, businesslike and professional manner.

 

(b) Unless the Company and Executive otherwise agree, Executive shall perform
the Employment Services at the Company's executive offices and traveling on
business as Executive and the Company shall reasonably deem necessary.

 

3. Compensation.

 

(a) During the Employment Period, the Company will pay Executive for the
Employment Services a base salary (the "Base Salary") at the annual rate of two
hundred and ten thousand dollars ($210,000) or such other increased rate as the
compensation committee of the Board or Board committee performing equivalent
functions (the "Compensation Committee") (or if the Board has no Compensation
Committee at the time, then the Board) may designate from time to time, such
salary to be paid at such periods as salary is paid to other executive officers
of the Company. The Compensation Committee (or the Board, if applicable) shall
review the Base Salary of the Executive at least annually on the anniversary of
the Effective Date and may, in its sole discretion, increase (but not decrease)
such Base Salary from time to time. Payment of the Base Salary shall be subject
to the customary withholding tax and other employment taxes as required with
respect to compensation paid by a corporation to an employee.

 

(b) Executive may receive an annual bonus in such amount, if any, as the
Compensation Committee (or if the Board has no Compensation Committee at the
time, then the Board), in its discretion, may award to Executive, based upon
Executive's and the Company's performance during each year of the Employment
Period.

 

(c) The Executive shall be entitled to receive such stock options during the
Employment Period as determined from time to time by the Compensation Committee
(or if the Board has no Compensation Committee at the time, then the Board).

 

4. Reimbursement for Expenses. The Company shall promptly reimburse Executive
for all reasonable out-of-pocket expenses incurred by him in the course of
performing his duties under this Agreement, subject to the Company's reasonable
requirements with respect to reporting and documentation of such expenses.

 

5. Benefits. Executive shall be entitled to all fringe benefits offered by the
Company and to participate in all of the Company's employee benefit programs
both on the same basis as available to executives of the Company, and shall be
entitled to such other benefits as may from time to time be made available to
Executive. The Company shall use commercially reasonable best efforts to obtain
and keep directors' and officers' liability insurance coverage in effect in an
amount equivalent to that of a well-insured, similarly-situated company;
provided, however, that the failure to obtain and keep such insurance in effect
after the Company has exercised such commercially reasonable best efforts shall
not be a breach of the Company's obligations under this Agreement. During the
Employment Period, Executive shall be entitled to four weeks of paid vacation
during each year of the Employment Period and may carry over up to four weeks of
vacation from one year to the next succeeding year only.

 

6. Term and Termination.

 

(a) Except as otherwise provided in this Agreement, the Employment Period shall
terminate upon the earlier of:

 

> > (i) two years from the Effective Date hereof (the "Initial Term"); provided,
> > however, that the Employment Period shall be extended by one year after the
> > Initial Term and each year thereafter on the anniversary of the Effective
> > Date of this Agreement (each such extension, a "Renewal Term") unless either
> > Executive or the Board shall have given written notice to the other party no
> > later than 180 days prior to the commencement of any Renewal Term of his or
> > its desire to terminate the Employment Period on the date prior to the
> > commencement of such Renewal Term;
> > 
> >  
> > 
> > (ii) Executive's incapacity or permanent disability (which in either case
> > shall be deemed to occur only in the event Executive is unable to perform
> > the Employment Services for 180 days in any 12-month period) or death;
> > 
> >  
> > 
> > (iii) termination by Executive voluntarily or for Good Reason (as defined
> > below);
> > 
> >  
> > 
> > (iv) termination by the Company with or without Cause (as defined below).
> > 
> >  

(b) If (i) the Employment Period is terminated by the Company without Cause,
(ii) the Company fails to renew this Agreement, or (iii) Executive resign for
Good Reason, and provided that Executive has not breached the provisions of
Paragraphs 9, 10, 12, 13, 14, or 16 hereof in a manner that could adversely
affect the Company, the Company shall make the following payments to Executive
within 15 days after the Termination Effective Date (as defined below), subject
in each case to any applicable payroll or other taxes required to be withheld:
(i) a lump sum amount equal to Executive's Base Salary based on Executive's Base
Salary for the 12-month period immediately preceding the Termination Effective
Date; and (ii) a lump sum amount in cash equal to any accrued but unpaid salary
and bonus through the Termination Effective Date and unpaid salary with respect
to any vacation days accrued but not taken as of the Termination Effective Date.
In addition, under the circumstances specified in this Paragraph 6(b), all stock
options granted to the Executive prior to October 1, 2001, that have not expired
but otherwise would not be exercisable as of the Termination Effective Date
because of vesting requirements, shall be deemed fully vested and shall become
fully exercisable as of the Termination Effective Date under the terms of the
applicable stock option plan under which such stock options originally were
granted. At Executive's election, the Company shall continue to provide
Executive medical, dental and any other health insurance, life insurance,
accidental death and dismemberment insurance and disability protection no less
favorable to Executive and Executive's dependents covered thereby (including
that Executive shall remain obligated to continue to pay any costs or expenses
which Executive would otherwise be obligated to pay pursuant to such insurance
or other protections provided pursuant to Paragraph 5 as in existence on the
Termination Effective Date) until the first to occur of (i) the date of
Executive's re-employment and subsequent opportunity to participate in any
health insurance program with comparable coverage provided by such new employer,
including without limitation, coverage with respect to any pre-existing
conditions or (ii) eighteen months after such Termination Effective Date.

 

(c) If a Change of Control (as defined below) occurs or is anticipated, and (i)
the Employment Period is terminated by the Company without Cause, (ii) Executive
resigns for Good Reason, or (iii) the Company fails to renew this Agreement, and
provided that Executive has not breached the provisions of Paragraphs 9, 10, 12,
13, 14, or 16 hereof in a manner that could adversely affect the Company, then
the Company shall make the following payments to Executive within 15 days after
the Termination Effective Date (as defined below), subject in each case to any
applicable payroll or other taxes required to be withheld: (i) a lump sum amount
equal to two hundred percent (200%) of Executive's Base Salary based on
Executive's Base Salary for the 12-month period immediately preceding the
Termination Effective Date; (ii) a lump sum amount in cash equal to any accrued
but unpaid salary and bonus through the Termination Effective Date and unpaid
salary with respect to any vacation days accrued but not taken as of the
Termination Effective Date; and (iii) a lump sum amount equal to the greater of
100% of the prior year's bonus or 75% of the Executive's Base Salary, based on
Executive's Base Salary for the 12-month period immediately preceding the
Termination Effective Date. At Executive's election, the Company shall continue
to provide Executive medical, dental and any other health insurance, life
insurance, accidental death and dismemberment insurance and disability
protection no less favorable to Executive and Executive's dependents covered
thereby (including that Executive shall remain obligated to continue to pay any
costs or expenses which Executive would otherwise be obligated to pay pursuant
to such insurance or other protections provided pursuant to Paragraph 5 as in
existence on the date of such termination) until the first to occur of (i) the
date of Executive's re-employment and subsequent opportunity to participate in
any health insurance program with comparable coverage provided by such new
employer, including without limitation, coverage with respect to any
pre-existing conditions or (ii) eighteen months after such Termination Effective
Date.

 

(d) Except as provided in Paragraphs 6(b) or (c), upon termination of the
Employment Period, Executive shall be entitled to receive only (i) accrued but
unpaid salary and bonus through the date of such termination and (ii) unpaid
salary with respect to any vacation days accrued but not taken as of the date of
such termination.

 

(e) For purposes of this Agreement, "Cause" shall mean (i) the conviction (or
plea of nolo contendere) of a felony or a crime involving moral turpitude or the
commission of any other act which has an adverse effect on the Company and which
involves dishonesty, disloyalty or fraud with respect to the Company or any of
its Subsidiaries, (ii) conduct bringing the Company or any of its Subsidiaries
into substantial public disgrace or disrepute, including, without limitation,
such conduct resulting from repeated acts of alcohol or drug abuse, (iii)
continued failure by Executive to substantially perform his duties as reasonably
directed by the Board for a period of 15 days after the Board has made a written
demand for substantial performance which specifically identifies the manner in
which the Board believes that Executive has not substantially performed his
duties, or (iv) gross negligence or misconduct not in good faith with respect to
the Company or any of its Subsidiaries that materially and adversely affects the
Company, or (v) any other material breach of this Agreement which is not cured
within 15 days after Executive's receipt of written notice thereof.

 

(f) For purposes of this Agreement, termination of the Employment Period by
Executive for "Good Reason" shall mean termination by Executive (i) within 90
days after Executive has been assigned, without Executive's consent, to any
duties substantially inconsistent with Executive's position, duties,
responsibilities or status with the Company as contemplated in Paragraph 1 of
this Agreement; (ii) in anticipation of or following a Change of Control, upon
failure of the Company to pay Executive an annual bonus equal to the average
amount of such annual bonus paid to Executive during the three fiscal years of
the Company immediately preceding the year in which the Change of Control
occurs; (iii) following a reduction of Executive's Base Salary in anticipation
of or following a Change of Control; (iv) if Executive is required to regularly
perform the duties of Executive's employment more than 50 miles from Boulder,
Colorado; or (v) upon a material breach of this Agreement by the Company which
is not cured within 30 days after the Company's receipt of written notice
thereof. Executive shall provide written notice to the Company of any and all
grounds that Executive alleges constitute "Good Reason" and the Company shall
have 30 days after receipt of such written notice to cure any such alleged
grounds for "Good Reason". If, following the expiration of such 30 day period,
Executive still believes that "Good Reason" exists for Executive's termination
of Employment, the provisions of Paragraph 7 shall apply.

 

(g) For purposes of this Agreement, a "Change of Control" shall mean (i) any
consolidation or merger of the Company in which the Company is not the surviving
or continuing corporation or pursuant to which shares of the Company's common
stock would be converted into cash, securities or other property, other than a
merger of the Company in which the holders of the Company's common stock
immediately prior to the merger have (directly or indirectly) at least an 80%
ownership interest in the outstanding common stock of the surviving corporation
immediately after the merger, (ii) the acquisition by any person, together with
all affiliates and associates of such person, of beneficial ownership of
securities of the Company that represent twenty five percent (25%) or more of
the outstanding voting securities of the Company, other than an acquisition of
newly-issued voting securities directly from the Company in a single transaction
or series of related transactions as a result of which the holders of the
Company's voting securities immediately prior to the consummation of such
transaction or series of related transactions continue to hold securities
representing a majority of the voting power of all of the Company's outstanding
voting securities, (iii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, (iv) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company, (v) as a
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets, or an accumulation, directly or
indirectly, by any person or group (other than the Company, any Subsidiary, or
any employee benefit plan sponsored or maintained by the Company or any
Subsidiary, or any trustee of such plan acting as trustee) of securities of the
Company representing 25% or more of the combined voting power of the Company's
then outstanding securities, the members of the Board immediately prior to the
first public announcement relating to such event shall thereafter cease to
constitute a majority of the Board, or (vi) as a result of, or in connection
with, any proxy or consent solicitation or contested election, one or more
members of the Board are elected in opposition to the nominees of the Board.

 

(h) Promptly (but in any event within 20 days) following any termination of the
Employment Period, and as of that date, the Company will notify Executive of the
itemized and aggregate cash value of the payments and benefits, as determined
under Section 280G of the Internal Revenue Code (the "Code"), received or to be
received by Executive in connection with the termination of Executive's
employment (whether payable pursuant to the terms of this Agreement or
otherwise). At the same time, the Company shall advise Executive of the portion
of such payments or benefits which constitute parachute payments within the
meaning of the Code and which may subject Executive to the payment of excise
taxes pursuant to Section 4999 and the expected amount of such taxes (such
payments or benefits being hereinafter referred to as "Parachute Payments").

 

(i) Notwithstanding the provisions of Paragraph 6(c) hereof, if all or any
portion of the payments or benefits provided under Paragraph 6(c) either alone
or together with other payments or benefits which Executive has received or is
then entitled to receive from the Company and any of its Subsidiaries would
constitute Parachute Payments, such payments or benefits provided to Executive
under Paragraph 6(c) shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code;
but only if, by reason of such reduction, Executive's net after tax benefit
shall exceed the net after tax benefit if such reduction were not made. "Net
after tax benefit" for purposes of this Paragraph 6(i) shall mean the sum of (i)
the total amount payable to Executive under Paragraph 6(c) hereof, plus (ii) all
other payments and benefits which Executive has received or is then entitled to
receive from the Company and any of its subsidiaries that would constitute a
Parachute Payment, less (iii) the amount of federal income taxes payable with
respect to the payment and benefits described in (i) and (ii) above calculated
at the maximum marginal income tax rate for each year in which such payments and
benefits shall be paid to Executive (based upon the rate in effect for such year
as set forth in the Code at the Termination Date), less (iv) the amount of
excise taxes imposed with respect to the payments and benefits described in (i)
and (ii) above by Section 4999 of the Code.

 

For purposes of this Paragraph 6(i), Executive's base amount, the present value
of the Parachute Payments, the amount of the excise tax and all other
appropriate matters shall be determined by the Company's independent auditors in
accordance with the principles of Section 280G of the Code and based upon the
advice of tax counsel selected by the Company, which tax counsel shall be
reasonably satisfactory to Executive, provided, however, that the applicable
federal rate used for the purposes of calculating the present value of the
Parachute Payments shall be the federal rate in effect on the date of this
Agreement.

 

7. Notice of Certain Termination. In the event that either (i) the Company shall
terminate Executive for Cause or (ii) Executive shall terminate for Good Reason,
then any such termination shall be communicated by written notice to the other
party hereto. Any such notice shall specify (x) the effective date of
termination of the Employment Period, which, except as otherwise provided in
Paragraph 6(f), shall not be more than 30 days after the date the notice is
delivered (the "Termination Effective Date") and (y) in reasonable detail the
facts and circumstances underlying a determination that the termination is for
Cause or for Good Reason, as the case may be. If within 15 days after any notice
of termination of Executive for Cause by the Company is given, or if within 15
days after the Company's 30 day cure period under Paragraph 6(f) has expired,
the party receiving such notice notifies the other party that a good faith
dispute exists concerning the characterization of the termination, the
Termination Effective Date shall be the date on which such dispute is finally
resolved either by written agreement of the parties or by binding arbitration
conducted pursuant to the rules of the American Arbitration Association.
Notwithstanding the pendency of any such dispute, the Company shall continue
Executive and Executive's dependents as participants in all medical, dental and
any other health insurance, life insurance, accidental death and dismemberment
insurance and disability protection plans of the Company in which Executive and
Executive's dependents were participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved. Benefits provided
under this Paragraph 7 are in addition to all other amounts due under this
Agreement and shall not be offset against, or reduce any other amounts due
under, this Agreement.

 

8. Insurance. The Company may, at its election and for its benefit, insure
Executive against accidental death, and Executive shall submit to such physical
examination and supply such information as may be required in connection
therewith.

 

9. Non-disclosure of Confidential Information.

 

(a) Unless Executive first secures written consent from the Company pursuant to
procedures implemented by Company after the date hereof, Executive shall not
disclose or use at any time, either during the Employment Period or thereafter,
any Confidential Information (as defined in Paragraph 17) except to the extent
Executive reasonably believes is necessary to disclose or use such Confidential
Information in performing the Employment Services. Executive further agrees that
Executive will use Executive's commercial best efforts to safeguard the
Confidential Information and protect it against disclosure, misuse, espionage,
loss and theft, including, without limitation, causing recipients of
Confidential Information to enter into non-disclosure agreements with the
Company. Subject to the provisions of Paragraphs 10 and 13, nothing herein shall
be construed to prevent Executive from using Executive's general knowledge and
skill after termination of this agreement, whether Executive acquired such
knowledge or skill before or during the Employment Period.

 

(b) In the event the Company has entered into confidentiality agreements with
third parties (not including Company employees) which contain provisions
different from those set forth in this Agreement, Executive agrees, in addition
to the provisions of Paragraph 9(a), to comply with any such different
provisions of which Executive is notified by the Company.

 

10. Company Ownership of Intellectual Property. Executive hereby assigns to the
Company all right, title and interest in and to all Intellectual Property (as
defined in Paragraph 17) contributed to or conceived or made by Executive during
the Employment Period and prior to the Employment Period during the period
Executive was employed by or engaged in research or development activities for
or with the Company or its predecessors and affiliates (whether alone or jointly
with others) to the extent such Intellectual Property is not owned by the
Company as a matter of law. Executive shall promptly and fully communicate to
the Company all Intellectual Property conceived, contributed to or made by
Executive and shall cooperate with the Company to protect the Company's
interests in such Intellectual Property including, without limitation, providing
assistance in securing patent protection and copyright registrations and signing
all documents reasonably requested by the Company, even if such request occurs
after the Employment Period. The Company shall pay Executive's reasonable
expenses of cooperating with the Company in protecting the Company's interests
in such Intellectual Property unless the subject matter of the requested
cooperation is related to actions taken or failed to be taken by Executive
wrongfully or otherwise not in good faith.

 

11. Executive's Rights. Paragraph 10 of this Agreement does not apply to an
invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on
Executive's own time, unless (a) the invention relates (i) to the business of
the Company, or (ii) to the Company's actual or demonstrably anticipated
material research or development, or (b) the invention results from any work
performed by Executive for the Company.

 

12. Return of Materials. Upon Termination of the Employment Period, or at any
time reasonable requested by the Company, Executive shall promptly deliver to
the Company all copies of Confidential Information in Executive's possession and
control, including written records, manuals, lab notebooks, customer and
supplier lists and all other materials containing any Confidential Information.
If the Company requests, Executive shall provide written confirmation that
Executive has returned all such materials. Subject to the provisions of this
Agreement, including, without limitation, Paragraph 11, notwithstanding anything
in this Agreement to the contrary, upon termination of the Employment Period,
the Company, at Executive's request, shall promptly return to Executive any
equipment or other materials owned by Executive then being used by or then in
the possession of the Company.

 

13. Non-Competition. Executive acknowledges and agrees that Executive is
considered to be part of the professional, managerial and executive staff of the
Company whose duties include the formulation and execution of management policy,
and that in the course of Executive's duties, Executive is permitted access to
Intellectual Property, which includes, among other things, trade secrets of the
Company that the Company seeks to protect from dissemination and disclosure.
Executive acknowledges and agrees that during the Employment Period and for a
period of five years thereafter (the "Non-compete Period"), Executive will not,
without the prior written consent of the Company, directly or indirectly,
provide products or services substantially similar to the Employment Services to
any business or entity that provides or offers or demonstrably plans to provide
or offer, products or services that (i) are the same as or substantially similar
to the products or services provided by the Company at any time during the
Employment Period, (ii) relate to the Company's Intellectual Property (whether
the Company acquired such Intellectual Property pursuant to this Agreement or
otherwise), or (iii) relate to any subject matter of the Company's actual or
demonstrably anticipated material research and development during the Employment
Period, including without limitation, taxol, taxanes and any other compounds,
within any geographical area in which the Company or any of its subsidiaries
provide or plan to provide such products or services.

 

14. Non-Solicitation. Executive acknowledges and agrees that during the
Non-compete Period, Executive will not (a) solicit, induce or attempt to induce,
directly or indirectly, any employee of the Company to leave the employment of
the Company to work for Executive or for any other person, firm or corporation
or (b) hire any employee of the Company.

 

15. Acknowledgment of Reasonableness. Executive acknowledges and agrees that the
limitations set forth in Paragraphs 13 and 14 are reasonable with respect to
scope, duration and geographic area and are properly required for the protection
of the legitimate business interest of the Company.

 

16. Further Assistance. During the Non-compete Period, Executive will not make
any disclosure or other communication to any person, issue any public statements
or otherwise cause to be disclosed any information which is designed, intended
or might reasonably be anticipated to discourage any persons from doing business
with the Company or otherwise have a negative impact or adverse effect on the
Company, except to the extent such disclosure is required by law. During the
Non-compete Period, Executive will provide assistance reasonably requested by
the Company in connection with actions taken by Executive during the Employment
Period, including but not limited to assistance in connection with any lawsuits
or other claims against the Company arising from events during the Employment
Period, provided that the Company shall reimburse all reasonable expenses
(including without limitation, reasonable loss of compensation from other
sources resulting from such assistance during normal business hours).

 

17. Certain Definitions.

 

"Affiliate" and "Associate" have the respective meanings ascribed to such terms
in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as in effect on the date of this Agreement (the "Exchange Act
Rules"), and "Beneficial Ownership" has the meaning ascribed to such term in
Rule 13d-3 of the Exchange Act Rules.

 

"Confidential Information" means all information (whether or not specifically
labeled or identified as confidential), in any form or medium, that is disclosed
to, or developed or learned by Executive during the Employment Period and prior
to the Employment Period during the period Executive was employed by or engaged
in research or development activities for or with the Company or its
predecessors and affiliates or that relates to the business, products, services,
customers, research or development of the Company, its Subsidiaries, its
Affiliates, or third parties with whom the Company, its Subsidiaries or its
Affiliates does business or from whom the Company or its Affiliates receives
information. Confidential Information shall not include any information that (i)
has become publicly known through no wrongful act or breach of any obligation of
confidentiality, as evidenced by written records or documents; or (ii) was
rightfully received by Executive on a non-confidential basis from a third party
(provided that such third party is not known to Executive to be bound by a
confidentiality agreement with the Company or another party), as evidenced by
written records or documents.

 

"Intellectual Property" means any idea, invention, design, development, device,
method or process (whether or not patentable or reduced to practice or including
Confidential Information) and all related patents and patent applications, any
copyrightable work or mask work (whether or not including Confidential
Information) and all related registrations and applications for registration,
and all other proprietary rights.

 

"Subsidiaries" means any corporation of which the securities having a majority
of the voting power in electing directors are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

 

18. Executive Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, and (b) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.

 

19. Company Representations. The Company hereby represents and warrants to
Executive that (a) the execution, delivery and performance of this Agreement by
the Company does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Company is a party or by which it is bound, and (b) upon the execution and
delivery of this Agreement by Executive, this Agreement shall be the valid and
binding obligation of the Company, enforceable in accordance with its terms.

 

20. Severability and Modification. If any provision of this Agreement shall be
held or declared to be illegal, invalid or unenforceable, such illegal, invalid
or unenforceable provision shall not affect any other provision of this
Agreement, and the remainder of this Agreement shall continue in full force and
effect as though such provision had not been contained in this Agreement. If the
scope of any provision in this Agreement is found to be broad to permit
enforcement of such provision to its full extent, Executive consents to judicial
modification of such provision and enforcement to the maximum extent permitted
by law.

 

21. Notices. Except as otherwise expressly set forth in this Agreement, all
notices, requests and other communications to be given or delivered under or by
reason of the provisions of this Agreement shall be in writing and shall be
given (and, except as otherwise provided in this Agreement, shall be deemed to
have been duly given if so given) when delivered if given in person or by
telegram, three days after being mailed by first class registered or certified
mail, return receipt requested, postage prepaid, or one day after being sent
prepaid via reputable overnight courier to the parties at the following
addresses (or such other address as shall be furnished in writing by like
notice; provided, however, that notice of change of address shall be effective
only upon receipt):

 

Notices to Executive

Gordon Link

c/o NaPro BioTherapeutics, Inc.

6304 Spine Road, Unit A

Boulder, Colorado 80301

 

Notices to Company

NaPro BioTherapeutics, Inc.

6304 Spine Road, Unit A

Boulder, Colorado 80301

Attn VP, General Counsel

 

22. Entire Agreement. This Agreement contains the entire agreement between
parties with respect to the subject matter hereof and supersedes any previous
understandings or agreements, whether written or oral, regarding such subject
matter.

 

23. Governing Law. All questions concerning the construction, validity and
interpretations of this Agreement will be governed by the internal law, and not
the law of conflicts, of the State of Colorado.

 

24. Survival. Paragraphs 6, 9, 10, 11, 12, 13, 14 and 16 and any other provision
of this Agreement which by its terms could survive termination of the Employment
Period shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

25. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

26. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors and assigns; provided that in no event shall Executive's obligations
under this Agreement be delegated or transferred by Executive, nor shall
Executive's rights be subject to encumbrance or to the claims of Executive's
creditors. This Agreement is for the sole benefit of the parties hereto and
shall not create any rights in third parties other than Executive's spouse or
beneficiary as expressly set forth herein.

 

27. Remedies. Except as otherwise provided in this Agreement, (i) each of the
parties to this Agreement will be entitled to enforce its rights under this
Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights to which it may be
entitled and (ii) disputes under this Agreement not finally resolved in writing
by the parties within sixty days after one party gives notice in good faith to
the other party that a bona fide dispute exists shall be resolved pursuant to
binding arbitration conducted in Denver, Colorado in accordance with the rules
of the American Arbitration Association. The prevailing party in any such
arbitration shall be entitled to have its costs and expenses (including
reasonable attorney's fees and expenses) relating to such arbitration paid by
the other party if the arbitrator(s) conducting such arbitration so determine.
Notwithstanding the foregoing, the parties agree and acknowledge that money
damages may not be an adequate remedy for breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. The prevailing party in any suit shall be entitled
to recover reasonable attorneys fees and costs from the other party.

 

28. Modifications and Waivers. No provision of this Agreement may be modified,
altered or amended except by an instrument in writing executed by the parties
hereto. No waiver by either party hereto of any breach by the other party hereto
of any term or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar terms or provisions at the
time or at any prior or subsequent time.

 

29. Headings. The headings contained herein are solely for the purpose of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

 

30. Notification of Subsequent Employer. Executive agrees that the Company may
present a copy of this Agreement to any third party.

 

31. UNDERSTAND AGREEMENT. EXECUTIVE REPRESENTS AND WARRANTS THAT (a) EXECUTIVE
HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION OF THIS AGREEMENT, (b)
EXECUTIVE HAS HAD THE OPPORTUNITY TO OBTAIN ADVICE FROM LEGAL COUNSEL OF
EXECUTIVE'S CHOICE, OTHER THAN COUNSEL TO THE COMPANY (WHO IS NOT REPRESENTING
THE EXECUTIVE), IN ORDER TO INTERPRET ANY AND ALL PROVISIONS OF THIS AGREEMENT,
(c) EXECUTIVE HAS HAD THE OPPORTUNITY TO ASK THE COMPANY QUESTIONS ABOUT THIS
AGREEMENT AND ANY OF SUCH QUESTIONS EXECUTIVE HAS ASKED HAVE BEEN ANSWERED TO
EXECUTIVE'S SATISFACTION, AND (d) EXECUTIVE HAS BEEN GIVEN A COPY OF THIS
AGREEMENT.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

EXECUTIVE

/s/

Gordon Link

 

 

 

NAPRO BIOTHERAPEUTICS, INC.

/s/

Patricia Pilia , Executive Vice President